Citation Nr: 1818200	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  10-15 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which granted service connection for adjustment disorder with anxiety (later re-characterized as PTSD), and assigned a 10 percent rating, effective December 12, 2008.  The Veteran appealed the rating. 

Thereafter, a September 2009 rating decision granted a 30 percent rating effective December 12, 2008; a June 2012 rating decision granted a temporary total rating under 38 C.F.R. § 4.29  based on hospitalization, effective January 17, 2012 to February 29, 2012, and assigned a 30 percent rating effective March 1, 2012; an April 2015 rating decision granted a 70 percent rating, effective March 24, 2014; and an August 2016 rating decision granted a 70 percent rating, effective December 12, 2008.  A February 2017 rating decision denied the claim for a TDIU. 

During the pendency of the appeal, the Board remanded the case to the RO in January 2015, June 2016, and September 2017 for additional development.  As noted in the June 2016 remand, the TDIU issue was added as an issue on appeal because it is considered inextricably intertwined with the claim for a higher rating for PTSD once the Veteran raised the issue.  See Rice v. Shinseki, 22 Vet. App. 447   (2009).

In addition, the Board recognizes that additional VA treatment records have been associated with the claims folder since the time of the last adjudication of the claims by the Agency of Original Jurisdiction (AOJ).  Although these records did not include a waiver of initial review by the AOJ, the information submitted was entirely duplicative of information of record at the time of the final AOJ adjudication of the claims.  As such, a remand for initial AOJ consideration is not necessary.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by no more than deficiencies in most of the areas such as work, family relations, judgment, thinking, or mood. 

2.  The Veteran has been granted service connection for PTSD (rated as 70 percent disabling), tinnitus (rated as 10 percent disabling), and left ear hearing loss (rated as noncompensable); his combined rating is 70 percent. 

3.  The Veteran's service-connected disabilities do not prevent him from obtaining or retaining substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for TDIU are not met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating for PTSD as well as entitlement to TDIU.

Remand Compliance

As alluded to above, in January 2015, June 2016, and September 2017 the Board remanded the Veteran's claims and ordered the agency of original jurisdiction (AOJ) to obtain outstanding VA treatment records as well as provide the Veteran with VA examinations for his PTSD.  Pursuant to the Board remand, outstanding VA treatment records were obtained and associated with the claims folder.  Further, the Veteran was provided VA examinations for his PTSD.  The Veteran's increased rating and TDIU claims were then readjudicated.  

Accordingly, the Board's remand instructions have been complied with regarding the claims decided herein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  The Veteran was provided the required notice for his TDIU claim in a letter dated February 2016.  

The Board notes that the claim for initial increased disability rating for PTSD is a  downstream issue from a rating decision dated in July 2009, which initially established service connection for this disability and assigned the initial rating and effective date.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claim for initial increased disability rating for PTSD, such noncompliance is deemed to be non-prejudicial to this specific claim.
VA also has a duty to assist a claimant in the development of his claims.  See 
38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes statements from the Veteran, the Veteran's service treatment records, and postservice VA treatment records.  

The Veteran was provided VA examinations in January 2009, February 2010, March 2015, and November 2017.  The reports of the examination and opinions reflect that the examiners reviewed the Veteran's past medical history, documented his current medical conditions, considered the Veteran's lay statements, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  

The Board acknowledges the Veteran's February 2018 Informal Hearing Presentation (IHP) in which the Veteran's representative indicated that the Veteran did not adequately complete his Form 21-8940 claim for TDIU dated January 2016 with respect to his employment history.  However, the Veteran reported in correspondence dated December 2017 that he did not have any more information or evidence to submit in support of his appeal.  Moreover, the VA examination reports and other VA treatment records as well as the Veteran's statements adequately address the Veteran's impairment as to his employment and his employment history during the period under consideration.  As such, the Board finds that remand of the Veteran's TDIU claim is not necessary.   

The Veteran has not identified any other shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.



PTSD

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2017).

The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Here, the Veteran is assigned a 70 percent disability rating throughout the period under consideration with the exception of a 100 percent rating due to hospitalization from January 17, 2012 to February 29, 2012.  

The Veteran's PTSD is rated as 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, a 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id. 

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  Id.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 10 percent rating requires occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  
A Global Assessment of Functioning (GAF) score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (both citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32 (1994)).  

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in December 2010; therefore the claim is governed by DSM-IV.

The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, as the Veteran's case is governed by the DSM-IV, the Board finds that the assigned GAF scores remain relevant for consideration in this appeal.

A GAF score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A GAF score ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as some mild symptoms OR some difficulty in social, occupational, or school functioning.  A GAF of 71 to 80 is defined as, if symptoms are present, they are transient and expectable reactions to psychosocial stressors.  A GAF of 81 to 90 would indicate absent or minimal symptoms and a GAF of 91 to 100 would indicate superior functioning in a wide range of activities; no symptoms. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.   In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013) the Federal Circuit stated that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  It was further noted that § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).
The Veteran was afforded a VA examination in January 2009.  He reported sleep disturbance, guilt, depression, excessive irritability, anger, excessive response to startle cues, and occasional panic attacks and agoraphobia.  He struggled for years with periods of anger, remorse, and various behavior manifestations such as irritability and sleep problems due to his combat service in Vietnam.  He denied any current or past suicidality and claimed to bot be a violent person by nature.  He was married to his wife for 43 years and had two sons, a grandson, and several step-grandchildren.  He was a member of VFW and the American Legion, although he was not very active in either organization.  He enjoyed until recently playing softball in  local league, but his age and physical infirmities caused him to stop playing.  He also enjoyed watching football and maintaining the apartments that he owned.  He reported that he would like to retire from active work and travel with his wife and pursue other types of activities.  He worked at a museum for the past 5 years and was previously a school bus driver.  He had difficulty relating to others in both a business and social environment.    

Upon examination, the VA examiner noted the Veteran appeared clean, neatly groomed, and casually dressed.  He showed no signs of any thought disturbance or other abnormalities.  His thought process appeared logical and his speech coherent.  His mood appeared somewhat depressed and affect was basically full range.  Insight, judgment, memory, and orientation were normal.  The Veteran did not evidence delusions, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, suicidal thoughts, or homicidal thoughts.  He did not have the ability to maintain minimum personal hygiene but did not have a problem with activities of daily living.  The examiner diagnosed the Veteran with adjustment disorder with anxiety and assigned a GAF score of 65 and specifically reported that there was not total occupational and social impairment due to PTSD signs and symptoms.  The examiner further reported that the Veteran's mental disorder symptoms were not severe enough to interfere with occupational and social functioning.  

The Veteran was provided another VA examination in February 2010.  He reported having friends and found relationships rewarding.  He continued to work at a museum as an operations and facility assistant.  The examiner noted that the Veteran appeared clean and neatly groomed and was cooperative.  Affect was normal and mood was anxious, depressed, and dysphoric.  Attention was intact and orientation was normal.  Thought process, judgment, intelligence, insight, memory, and thought content were normal.  The Veteran did not evidence delusions, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, suicidal thoughts, or homicidal thoughts.  Impulse control was good.  The Veteran had the ability to maintain minimum personal hygiene and no problem with activities of daily living.  The examiner diagnosed the Veteran with anxiety disorder, not otherwise specified (NOS) and assigned a GAF score of 62.  The examiner further reported that the Veteran's mental disorder symptoms were not severe enough to interfere with occupational and social functioning.

On VA examination in March 2015, the Veteran reported having continued episodic conflict with his wife.  He stopped full-time employment at the museum but continued part-time school bus driver work.  He also reported that his PTSD was managed as long as he continued to take medicine and attended therapy which he was motivated to participate.  The VA examiner noted that the Veteran's PTSD symptoms consisted of depressed mood, anxiety, suspiciousness, near-continuous panic or depression, chronic sleep impairment, impairment of short- and long-term memory, flattened affect, difficulty in understanding complex commands, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and neglect of personal appearance and hygiene.  The examiner diagnosed the Veteran with PTSD and estimated that the Veteran's GAF score would be in the 40s.  She reported that the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  In an addendum report dated July 2016, the examiner further reported that the Veteran's clinical record documented history consistent with serious impairment in social and occupational functioning, going back to the time of his discharge from service after experiencing combat trauma in Vietnam.  She opined that the Veteran's level of impairment was moderate to severe.

The Veteran was provided another VA examination in November 2017.  He reported that he remained married to his wife despite the tension between them and gladly babysat his 4 year old grandchild.  He also continued to report irritability.  The examiner noted that the Veteran's PTSD symptoms consisted of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a worklike setting.  The examiner further noted that the Veteran's mood was serious and that the Veteran had crying spells episodically, avoided crowds, and had panic attacks when forced to wait.  Regarding work functioning, the Veteran reported impatience with others, social withdrawal, having to leave a situation suddenly when stressed, and poor concentration.  The examiner diagnosed the Veteran with PTSD and opined that the PTSD was manifested by occupational and social impairment with reduced reliability and productivity.       

VA treatment records also document the Veteran's treatment for his PTSD.  These treatment records note the Veteran's report of spending time with his family and continued denial of suicidal and homicidal ideation as well as normal appearance and behavior.  However, the Veteran continued to report depression, sleep impairment, and anxious mood.  

Based on the evidence of record, the Board finds that a 100 percent disability rating is not warranted for the Veteran's PTSD at any time during the period under consideration.  While the Board accepts that the Veteran's PTSD traits significantly affect his functioning, the lay and medical evidence of record does not demonstrate both total occupational and social impairment.  The Board notes that the Veteran has evidenced memory impairment as well as some inability to maintain hygiene.  However, the evidence does not demonstrate symptoms such as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of close relatives or own name, or other symptoms on a par with the level of severity exemplified in these manifestations.  On the contrary, the Veteran has been found to have appropriate thought process and communication and has been oriented to time and place.  He has also denied being a danger to himself and others.  In addition, he has maintained relationships with his family.  As such, the Board finds that the record as a whole does not support the existence of symptoms such that there is total occupational and social impairment.

The Board further notes that as indicated above, the evidence of record reflects that the Veteran has symptomatology including sleep impairment, hyperarousal, intrusive thoughts, feelings of isolation, and hypervigilance.  These symptoms are fully contemplated in the assigned evaluation.  However, the Board finds that such symptoms do not more nearly approximate a 100 percent rating as they are not of such a severity or frequency to result in total occupational and social impairment.  The Board further finds the VA examination findings in particular to be of great probative value in that the examiners did not indicate that the Veteran's PTSD was manifested by total occupational and social impairment.

The Board also observes that the Veteran has been assigned GAF scores between the 40s to 65, which indicate serious to mild impairment.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter, supra.  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a).  Given the actual psychiatric symptoms shown in this case, the Board finds that level of overall psychiatric impairment is shown to be consistent with a 70 percent rating. 

Based on all of the above, the Board finds that a disability rating greater than 70 percent is not warranted during any period under consideration.  The Veteran's application for a higher schedular rating for his service-connected PTSD is denied.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App.  366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b). 

In this case, the Veteran meets the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for consideration of a TDIU on a schedular basis, as service connection is in effect for PTSD (rated as 70 percent disabling), tinnitus (rated as 10 percent disabling), and left ear hearing loss (rated as noncomepnsable); his combined rating is 70 percent. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  The central inquiry is "whether a veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363. 

Initially, the Board recognizes that the Veteran, who is 72 years old, reported on his January 2016 Form 21-8940 application for TDIU that he has not worked full-time since May 2007 when he was employed as a bus driver.  However, he reported during the February 2010 VA examination that he worked as an operations and facility assistant at a museum.  He also reported during the November 2017 VA examination that he retired 3 years ago as a school bus driver.    

Additionally, on his January 2016 application for TDIU, the Veteran reported the completion of two years of college.  He contends that he was not able to continue working due to his PTSD.  The Board notes that the Veteran has not contended, nor does the evidence otherwise show, that his service-connected left ear hearing loss disability and tinnitus affects his employability.   

The Board acknowledges that the Veteran's PTSD is manifested by symptoms including depressed mood, suspiciousness, chronic sleep impairment, impairment of short- and long-term memory, disturbances of motivation and mood, social impairment, and difficulty in adapting to stressful circumstances, including work or a worklike setting as well as hypervigilance, sleep impairment, and intrusive thoughts.  While these symptoms affect his employability, the Board finds that the Veteran's PTSD does not render the Veteran unable to secure or follow substantially gainful occupation.  

The Veteran has been afforded multiple VA examinations.  In the January 2009 examination, the Veteran reported that worked at a museum for the past 5 years and was previously a school bus driver.  Moreover, the examiner specifically reported that there was not total occupational and social impairment due to PTSD signs and symptoms and that the Veteran's mental disorder symptoms were not severe enough to interfere with occupational and social functioning.  The February 2010 VA examination findings likewise indicate that the Veteran's mental disorder symptoms were not severe enough to interfere with occupational and social functioning.  

On VA examination in March 2015, the Veteran reported that he stopped full-time employment at the museum but continued part-time school bus driver work.  He also reported that his PTSD was managed as long as he continued to take medicine and attended therapy which he was motivated to participate.  Notably, the examiner reported that the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood and in the July 2016 addendum, opined that the Veteran's level of impairment was moderate to severe.  The November 2017 VA examiner reported that regarding work functioning, the Veteran reported impatience with others, social withdrawal, having to leave a situation suddenly when stressed, and poor concentration.  The examiner opined that the PTSD was manifested by occupational and social impairment with reduced reliability and productivity.       

Accordingly, while the VA examination reports indicate some occupational impairment, they do not indicate that the Veteran is unable to secure gainful employment.  Indeed, the Board finds that there is no other medical evidence of record which indicates the Veteran's PTSD renders him unable to secure or follow substantial and gainful occupation.    

The Board is also cognizant that the Veteran's education was apparently up to two years of college.  However, even with consideration of the Veteran's educational background, the evidence simply does not show that the Veteran would be unable to work in any form of substantial gainful employment as a result of his service connected disabilities.  There is no indication in the examination reports or other evidence of record that there are any restrictions on the Veteran's ability to accomplish tasks in either a physical or sedentary setting as a result of the service-connected disabilities such that he would not be able to maintain substantial gainful employment.    

In this case, the evidence simply does not demonstrate that the Veteran is unable to obtain or retain substantially gainful employment solely because of his service-connected disabilities.  The Board concludes that the objective evidence outweighs the Veteran's lay assertions regarding unemployability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim is denied.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a disability rating in excess of 70 percent for PTSD is denied. 

Entitlement to TDIU is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


